Citation Nr: 1824963	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  10-05 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include panic disorder, depression, and/or posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

In March 2011, the Veteran testified at the RO before a Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  

Within the December 2008 rating decision on appeal, the Veteran was denied service connection for a panic disorder.  Because, however, the medical record reflects and the Veteran has claimed multiple psychiatric diagnoses, including panic disorder, depression, and PTSD, the claim on appeal has been recharacterized as service connection for a psychiatric disorder.  See Clemons v Shinseki, 23 Vet App 1 (2009).

This claim was previously before the Board in March 2014, at which time the Board found new and material evidence had been received to reopen the claim for service connection for an acquired psychiatric disorder.  This issue was then remanded to the agency of original jurisdiction (AOJ) for additional development and consideration on the merits.  It was then returned to the Board, and in February 2015 the Board denied the Veteran's claim.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In July 2016, the Court vacated the Board's decision and remanded the claim.  In January 2017, the Board remanded the claim to the AOJ for additional development.  The claim has since been returned to the Board for further appellate action.  

Concerning the claims for an increased evaluation for the chronic lumbosacral strain with arthritis and entitlement to coronary artery disease, the Board notes that these claims have been perfected and are on appeal.  The Board's review of the claims file reveals that action is still required on these issues, to include scheduling the hearing requested on the Veteran's February 2018 VA Form 9 which requested a video hearing. As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is again required in this case.

As part of his claim for service connection for PTSD, the Veteran has described an incident in which he saw another service member who had been stabbed.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

In an April 2010 statement the Veteran reported that in November or December 1968 he was in an alley a few yards from a man who was bleeding profusely from knife wounds to his torso.  In his March 2011 testimony to the Board he explained that he was stationed at Camp Friendship at the time and was on leave in Korat, Thailand one evening with two friends when a man who had been stabbed came running out of an alley holding his stomach and screaming.  The Veteran stated that the police responded quickly and told him to stay back.  The Veteran submitted a statement dated in June 2014 from one of the men he reported he was out with that night.  The man stated that "During February of 1969 a U.S. serviceman was attacked and severely injured in Korst, Thailand.  Fred was at the scene and quite upset by it for several days."

In January 2017 the Board remanded the Veteran's claim to allow for a second request to be sent to the Joint Service Records Research Center (JSRRC) to attempt to verify the stabbing incident reported by the Veteran.  The second request included the slightly later date identified in the statement by the Veteran's friend as having been when the incident occurred.

The JSRRC responded that copies of unit history and daily staff journals submitted by the Veteran's unit were unavailable.  JSRRC did review the battalion's Operational Reports-Lessons Learned and daily staff journals by the Military Assistance Command, Thailand for that time period, but found no mention of a stabbing.  However, as an off-base stabbing may not be the type of incident that would necessarily be included in such reports, the Board is unable to find that the lack of verification by the JSRRC is probative evidence that the incident did not in fact occur.

In December 2014 the Veteran was afforded a VA examination.  The examiner noted the Veteran's report of the stabbing incident in service, but stated that as the incident had not been verified, it could not be used to consider a diagnosis of PTSD.  The examiner provided no opinion as to whether the reported stressor is adequate to support a diagnosis of PTSD or analysis of whether the Veteran meets any of the other PTSD diagnostic criteria.

As the Board finds that the record contains credible supporting evidence that the Veteran's claimed in-service stressor of seeing a man who had been stabbed actually occurred, a new VA opinion is needed.  The examiner should assume for purposes of the examination that the Veteran did see a man who had been stabbed in service.  The examiner should opine if the Veteran has an acquired psychiatric condition, to include PTSD, as a result of that incident.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a new VA examination to obtain an opinion as to whether it is at least as likely as not that the Veteran has an acquired psychiatric condition, to include PTSD, related to his service.  For purposes of the examination, the examiner should assume the Veteran's report of seeing a man who had been stabbed in service is credible.  A clear rationale for all opinions offered should be provided.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

